

                          
 
 
FIFTH  AMENDMENT


THIS FIFTH AMENDMENT dated as of May 6, 2014  (this "Amendment")  amends the
Amended and Restated Credit Agreement dated as of May 25,  2012 (as previously  
amended,  the "Credit Agreement")  among Nu Skin Enterprises, Inc. 
(the "Company"),  various financial institutions (the "Lenders") and
JPMorgan Chase Bank,  N.A., as administrative agent (in such capacity,  the
"Administrative  Agent"). Capitalized terms defined in the Credit Agreement are,
unless otherwise defined herein or the context otherwise  requires,  used herein
as defined  therein.


WHEREAS, the Company,  the Lenders and the Administrative Agent have entered 
into the Credit Agreement; and


WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
herein; NOW,  THEREFORE,  the parties hereto agree as follows:
 
SECTION   1  Amendments.  Subject to the satisfaction of the conditions
precedent set forth in Section  3, the Credit Agreement is amended as follows:


1.1       The definition of  "Commitment Amount" contained in Section  1.1 of
the Credit Agreement is amended in its entirety to read as follows:


       Commitment Amount  means  (a)  from  May  6, 2014  through  June 29, 
2014, $51,116,264.44,  (b) from June 30, 2014 through  July 30, 2014,
$36,116,264.44, and (c) thereafter, $21,116,264.44,  in each case  (i) giving 
effect  to any reduction pursuant to Section 6.1 (it being  understood   and
agreed  that, if the Commitment   Amount  is reduced pursuant to such
Section 6.1, it will not automatically increase at any time thereafter) and (ii)
so long as the Commitment Amount does not at any time exceed the amount set
forth above for any relevant  period, giving effect to any increase pursuant to
Section 6.2.


1.2       The definition of, "Termination Date" contained in Section 1.1 of the
Credit Agreement is amended by replacing the reference therein to "May  9, 2014"
with "August   8, 2014".


1.3      Section 10.15 of the Credit Agreement  is amended and restated  in its
entirety to read as follows:


10.15   Restricted   Payments.  Not, and not permit any Restricted Subsidiary
to, at any time declare or make, or become required to declare or make,  any
Restricted Payment, unless after giving effect thereto,  (i) the aggregate
amount of all Restricted Payments declared or made after June 30, 2012 does not
exceed the sum of  (a)$100,000,000 plus (b) 100% of (x) the aggregate amount of
Cash Flow from Operations for the period commencing on July 1, 2012 and
terminating at the end of the last fiscal quarter immediately preceding the date
of any proposed  Restricted  Payment minus (y) the aggregate  amount of all
Capital Expenditures during such period  (the sum of  the
immediately preceding clauses (a) and (b) at any time being
referred to as the "Cash Flow Allowance");  provided that (1) during the
fiscal quarter ending March 31, 2014 the aggregate  amount of all Restricted
Payments declared or made after June 30, 2012 may exceed the applicable Cash
Flow Allowance by up to $50,000,000, (2) during the fiscal quarter ending June
30, 2014 the aggregate amount of all Restricted Payments declared or made after
June 30, 2012 may exceed the applicable Cash Flow Allowance by up to
$100,000,000 and  (3) during the fiscal quarter ending September 30, 2014   the
aggregate amount of all Restricted Payments  declared or made after June 30,
2012 may exceed tile applicable Cash Flow Allowance by up to $50,000,000; and
(ii) no Event of Default or Unmatured Event of Default exists or would exist
after giving effect to such Restricted Payment.
 
 

1

--------------------------------------------------------------------------------

 
 
1.4       Schedule 1.1 to the Credit Agreement is amended in its entirety to
read as set Forth as Schedule 1.1 hereto.


SECTION 2   Warranties. The Company represents and warrants to the
Administrative Agent and the Lenders that (a) each warranty set forth  in
Section 9 of the Credit Agreement (other than Section 9.9(a))  is  true and
correct in all material respects as of the date of the execution and delivery of
this Amendment by the Company, with the same effect as if made on such date
(except to the extent any such warranty expressly relates to a specific earlier
date, in which case such warranty was true and correct in all material respects
as of such earlier date), (b) there are no actions, suits or proceedings 
pending or, to the knowledge   of the Company, threatened against or affecting
the Company or any Subsidiary or any property of the Company or any Subsidiary  
in any court or before any arbitrator of any kind or before or by any
Governmental  Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect at any time prior to the
Termination Date (or, if later, the date on which all Commitments  and Letters
of Credit have terminated   and all obligations  of the Company under the Loan
Documents have been  paid in full), (c) after giving effect to this amendment,
no Event of Default or Unmatured Event of Default exists and (d) the Credit
Agreement  as amended  hereby constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by  (i)  applicable
bankruptcy,  insolvency,  reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally, and (ii) general
principles  of equity (regardless of whether such enforceability is considered
in a proceeding in equity or at law).


SECTION 3   Effectiveness.  The amendments set forth in Section  1 above shall
become effective as of the date hereof (or, in the ease of the amendment set
forth in Section 1.3 above, as of January 1,  2014)  when the Administrative
Agent has received  (a) counterparts of this Amendment executed by the Company
and each Lender and (b) a fully executed and effective amendment to the Senior
Note Purchase Agreement and any other Material Credit Facility (if any) which
provides  for an amendment thereto which is substantially identical to the
amendment provided in Section 1.3 above; provided that no such amendment need be
provided, for any Material Credit Facility if similar language is already
included in such other Material Credit Facility.


SECTION 4        Miscellaneous.


4.1      Continuing Effectiveness, etc.  As herein amended, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects.  After the effectiveness of this Amendment,  all references in the
Credit Agreement and the other Loan Documents to "Credit Agreement" or similar
terms shall refer to the Credit Agreement as amended hereby.
 
 
 
 
2
 

--------------------------------------------------------------------------------

 

 
4.2      Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment Delivery to the
Administrative  Agent of a counterpart hereof, or a signature page hereto, by
facsimile or by email in .pdf or similar format shall be effective as an
original, manually-signed counterpart.


4.3          Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of New York, without regard to
conflict of laws principles.


4.4      Successors  and Assigns.  This Amendment shall be binding upon the
Company, the Lenders and the Administrative  Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the respective successors and assigns
of the Lenders and the Administrative Agent.




[REMAINDER  OF PAGE INTENTIONALLY  LEFT BLANK]




 
 
 
 
 
 
 
 
 

3







--------------------------------------------------------------------------------



 




Delivered as of the day and year first above written.
 
NU SKIN ENTERPRISES, INC.




By:                      /s/Ritch N. Wood
Title:                      Chief Financial Officer








JPMORGAN CHASE BANK, N.A., as
Administrative Agents and as a Lender


By:                        Richard M. Nixon
Title:                    Senior Underwriter


 
 
 
 
 
 
 
 
 
Nu Skin Fifth Amendment
 
 



--------------------------------------------------------------------------------













 




SCHEDULE 1.1




PRICING SCHEDULE


The Applicable Margin for Floating Rate Loans, Eurodollar Loans and Yen LlBOR
Loans, the rate per annum applicable to Letter of Credit fees and the Commitment
Fee Rate, respectively,   shall be determined in accordance with the table
below.


Applicable Margin for Eurodollar Loans and Yen LIBOR Loans
 
0.7500%
Applicable Margin for Floating Rate Loans
 
0.000%
Fee for Standby Letters of Credit 
 
1.000%
Commitment Fee Rate
 
0.250%









 












Schedule 1.1
 
 





































